      Case 5:19-cv-03074-JLS Document 29 Filed 09/09/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY E. CAGGIANO, et al,

                      Plaintiffs,

       v.                                                          CIVIL ACTION
                                                                    NO. 19-3074
TEVA PHARMACEUTICALS USA, INC., et al,

                      Defendants.


                                       ORDER

       AND NOW, this 9th day of September, 2020, upon review of Plaintiffs’

Motion to Remand (Docket No. 10) and Memorandum of Law in support, Defendants’

Response thereto, as well as the parties’ supplemental briefing and after oral argument

being held, it is hereby ORDERED that Plaintiffs’ Motion to Remand is GRANTED

and this matter shall be remanded to the Court of Common Pleas of Montgomery County.



                                                    BY THE COURT:


                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
